DETAILED ACTION

       Amendment
Applicant filed After Final Consideration Program Request with an amendment after final on 08-11-22 has been considered and the amendment is entered.
Claim 1 is amended.
Claims 16-29 are canceled.

Allowable Subject Matter	
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-4, 10-12 and 14-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a pad pattern portion disposed on the pad area of the display substrate, the pad pattern portion electrically connected to the signal wiring; and a separation pattern portion separated from the pad pattern portion by a separation space; and a printed circuit board attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring connected to the at least one wiring pad, wherein: the separation pattern portion is not directly connected to the pad pattern portion; the pad pattern portion overlaps the signal wiring in a plan view; the separation pattern portion is insulated from the signal wiring; and the separation pattern portion overlaps the signal wiring in the plan view.
Claim 5 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 5 in combination as claimed, including:
a pad pattern portion disposed on the pad area of the display substrate, the pad pattern portion electrically connected to the signal wiring; and a separation pattern portion separated from the pad pattern portion by a separation space; a printed circuit board attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring connected to the at least one wiring pad; and a pad protection layer disposed in the separation space between the pad pattern portion and the separation pattern portion, wherein the separation pattern portion is separated from the pad pattern portion along a first direction, wherein the first direction intersects a direction from an end portion of the pad area toward the display area, and wherein a width of the pad pattern portion in the first direction is larger than a width of the separation pattern portion in the first direction.
Claims 6-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a pad pattern portion disposed on the pad area of the display substrate, the pad pattern portion electrically connected to the signal wiring; and a separation pattern portion separated from the pad pattern portion by a separation space; a printed circuit board attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring connected to the at least one wiring pad; and a pad protection layer disposed in the separation space between the pad pattern portion and the separation pattern portion, wherein the separation pattern portion is separated from the pad pattern portion along a first direction, and wherein the at least one wiring pad further comprises an edge pattern portion having a rectangular frame shape to surround the pad pattern portion and the separation pattern portion in a plan view.
Claim 13 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
a pad pattern portion disposed on the pad area of the display substrate, the pad pattern portion electrically connected to the signal wiring; and a separation pattern portion separated from the pad pattern portion by a separation space; a printed circuit board attached to the pad area of the display substrate, the printed circuit board comprising a lead wiring connected to the at least one wiring pad; and a pad protection layer disposed in the separation space between the pad pattern portion and the separation pattern portion, wherein the separation pattern portion is separated from the pad pattern portion along a first direction, wherein the at least one wiring pad comprises a first wiring pad and a second wiring pad separated from each other, and wherein the pad protection layer is further disposed between the first wiring pad and the second wiring pad in a plan view, wherein the display device further comprises a via layer disposed between the first wiring pad and the second wiring pad on the display substrate, and wherein the pad protection layer overlaps the via layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 5, 6, 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848